People v Pickett (2016 NY Slip Op 03762)





People v Pickett


2016 NY Slip Op 03762


Decided on May 11, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2013-06473	ON MOTION
 (Ind. No. 1216/12)

[*1]The People of the State of New York, respondent,
vJackie Pickett, appellant.


Charles E. Holster III, Mineola, NY, for appellant, and appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Ilisa T. Fleischer and Ames C. Grawert of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered June 13, 2013, convicting him of criminal trespass in the second degree, upon a jury verdict, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California  (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the motion of Charles E. Holster III for leave to withdraw as counsel for the appellant is granted, and he is directed to turn over all papers in his possession to the appellant's new counsel assigned herein; and it is further,
ORDERED that Richard M. Langone, Esq., 600 Old Country Road, Suite 328, Garden City, NY 11530, is assigned as counsel to prosecute the appeal; and it is further,
ORDERED that the respondent is directed to furnish a copy of the certified transcript of the proceedings to the appellant's new assigned counsel; and it is further,
ORDERED that new counsel shall serve and file a brief on behalf of the appellant within 90 days of this decision and order on motion, and the People shall serve and file their brief within 30 days after the brief on behalf of the appellant is served.
By prior decision and order on motion of this Court dated September 19, 2013, the appellant was granted leave to prosecute the appeal as a poor person, with the appeal to be heard on the original papers (including a certified transcript of the proceedings) and on the briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Upon this Court's independent review of the record, we conclude that there are nonfrivolous issues in this case, including, but not necessarily limited to, the question of whether the court conducted a sufficient voir dire when the issue of juror misconduct arose. Accordingly, [*2]assignment of new counsel is warranted (see People v Stokes,  95 NY2d 633, 638; Matter of Giovanni S. [Jasmin A.],  89 AD2d 252, 254-261).
CHAMBERS, J.P., HALL, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court